Sup. Ct. Ala. [Certiorari granted, 532 U. S. 1018.] Motion of National Association of Criminal Defense Lawyers for leave to participate in oral argument as amicus curiae and for divided argument granted to be divided as follows: 20 minutes for respondent and 10 minutes for amicus curiae. Motion of petitioner for additional time for oral argument denied. Order of October 1, 2001 [ante, p. 808], granting the motion of Texas et al. for leave to participate in oral argument as amici curiae and for divided argument rescinded.